Citation Nr: 0905631	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for phimosis, including as 
secondary to prostate cancer.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from June 1964 
to September 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Indianapolis, Indiana.  

Initially, the Board notes that the Veteran was denied an 
earlier effective date for his service-connected right 
shoulder disabilities in a rating decision dated in September 
2006.  In a letter received in October 2006, the veteran 
stated that since he could not get an earlier effective date, 
he should be entitled to an increased rating.  This claim is 
REFERRED to the RO for consideration.

Additionally, in a letter sent in November 2007, the Veteran 
indicated that he has a ventral hernia as a residual of his 
prostate cancer.  This claim is REFERRED to the RO for 
consideration.


FINDING OF FACT

The competent evidence fails to establish that the Veteran's 
phimosis was incurred in or is related to his active duty 
service, or is related to the Veteran's service-connected 
prostate cancer.


CONCLUSION OF LAW

Phimosis was not incurred in or aggravated by the Veteran's 
active duty service, nor is it proximately due to or 
aggravated by the Veteran's service-connected prostate 
cancer.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in February and July 2006 partially 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the February 2006 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records such as medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In light of the Board's denial herein the issues of 
disability rating and effective date are moot. 

The Board observes that the February 2006 and July 2006 
letters were sent to the Veteran prior to the September 2006 
rating decision.  The VCAA notice with respect to the 
elements addressed in these letters was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are all relevant VA treatment records.  
The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. Secondary Service Connection

The Veteran has been service-connected for prostate cancer as 
a result of Agent Orange exposure since September 2003, with 
a current disability rating of 40 percent based on residual 
effects.  The Veteran first complained of tight foreskin in 
February 2005.  The Veteran was thereafter diagnosed with 
phimosis and underwent a dorsal slit operation in August 
2005.  He seeks service connection for his phimosis as 
secondary to his service-connected prostate cancer.  

First, the Board notes that there was a recent amendment to 
the regulatory provisions governing secondary service 
connection.  38 C.F.R. § 3.310 (2008).  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  Prior to this amendment, secondary 
service connection was warranted for a disability when the 
evidence demonstrates that the disability for which the claim 
is made is proximately due to or the result of a service-
connected disease or injury or that a service-connected 
disease or injury has chronically worsened the disability for 
which service connection is sought.  38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
Veteran was not explicitly notified of the change in the 
regulatory scheme.  However, since the Veteran's claim was 
filed before the regulatory amendment took effect, the Board 
will apply the earlier more favorable version, which results 
in no prejudice to the Veteran.  38 C.F.R. § 3.310.  38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); 
VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

In this case, even applying the more favorable standard, the 
Board finds that a preponderance of the evidence is against a 
finding of secondary service connection.  Primarily, the 
Board relies on an April 2006 VA medical examination in which 
the examiner stated that the Veteran's phimosis was neither 
caused nor aggravated by his prostate cancer.  The Board does 
not find any competent medical evidence in the record 
expressing an alternative opinion.

The Board acknowledges the Veteran's statement in his June 
2007 letter that his doctor told him his phimosis was related 
to his prostate cancer.  However, without medical evidence 
documenting such a statement, the Board finds it is too 
attenuated to be of significant probative value.  See 
Robinette v. Brown, 8. Vet. App. 69, 77 (1995) (stating that 
a layperson's account of what a medical professional said is 
inherently unreliable and too attenuated to constitute 
medical evidence).  

The Board also notes the Veteran's own statements that his 
phimosis is related to his prostate cancer.  However, as a 
layperson, the Veteran is not competent to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).

In sum, the Board finds that a preponderance of the evidence 
is against a finding of secondary service connection.

B.  Direct Service Connection

In cases where the Board denies service connection on a 
secondary basis, the Board must also consider service 
connection on a direct basis when evidence indicates that the 
Veteran's claimed condition could be directly related to his 
active duty service.   Robinson v. Mansfield, 21 Vet. App. 
545 (2008).  In this case, there is no such indication.  The 
Veteran's service treatment records are negative for a 
diagnosis of phimosis.  In August 2003, the Veteran was noted 
to have a normal phallus.  It was not until February 2005 
that the Veteran complained of tightening of his foreskin, 
more than 30 years after his separation from service.  
Finally, the Veteran himself has not claimed that his 
phimosis is directly related to his active duty service.  

Therefore, since there is no indication that the Veteran's 
phimosis is related to his active duty service, the Board 
need not consider a claim based on a theory of direct service 
connection.  

In sum, a preponderance of the evidence is against a finding 
of service connection on a secondary basis, and there is no 
indication the Veteran's phimosis is directly related to his 
active duty service.  Accordingly, the "benefit-of-the-
doubt" rule does not apply and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for phimosis, including as 
secondary to prostate cancer, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


